 

Case 1:21-cv-04132-JGK Document5 Filed 07/09/21 Page 1 of 1

Joseph H. Mizrahi — Attorney

300 Cadman Plaza W, 12th Floor
Cohen & Brooklyn, NY 11201
P: 929-575-4175 | F: 929-575-4195

M i Zz ra h i LLP E: joseph@cml.legal | W: cml. legal

July 9, 2021
VIA ECF
Hon. Judge John G. Koeltl
United States District Court
Southern District of New York

40 Centre Street
New York, NY 10007

Re: Sanchez v. TABcom, LLC:Civil Action No. 1:21-cy-04132

Dear Judge Koeltl,

The undersigned represents Plaintiff Cristian Sanchez (hereinafter “Plaintiff’) in the above-
referenced matter.

The initial conference for this matter is set for July 12, 2021 at 4:00 p.m. It is now July 9,
2021, and Defendant has yet to appear in this case. In fact, Plaintiff has still not received an

Affidavit of Service from its process server.

In light of the above, the undersigned requests that the upcoming Conference be adjourned
as well as an additional 30 days in which to file an Affidavit of Service with the Court.

Thank you for your time and consideration of the above request.
Respectfully submitted,

/s/ Joseph H. Mizrahi
Joseph H. Mizrahi, Esq.

AOlQvavl9 0 PUR Nay
AVG SE 13, FOF}, MO 2:30

SO ong e-E9. | Nebep-
74/2) vw fF oO 2
